DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 and 09/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22, 24 and 26-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trifa et al. (Pub. No.: US 2014/0181256 A1), hereinafter “Trifa” in view of Guru et al. (Pub. No.: US 2012/0110156 A1), hereinafter “Guru”.

As to claim 21, Trifa discloses a system (Trifa, [0007]) comprising:
a processor; and

receiving a message from a software application executing on a computing device disposed outside of a plurality of managed networks associated with a plurality of respective computational instances (Trifa, fig. 3-7, [0047], the user application 12 is configured….to send an application request…. To the context aware redirector 40 via a data network. [0054], context aware redirector server 40 is a kind of a proxy server configured to be remotely connected through the data network 30 to the user bootstrap application 12….for receiving the application request.); 
determining a protocol type associated with the message in response to receiving the message (Trifa, [0050], HTTP.); 
parsing the message to determine the identifier based on a template associated with the protocol type (Trifa, [0055], Specific information about that particular camera (such as date of manufacture, identify of the party who has exercised quality control test and the location, etc.);
comparing the identifier to mapping data to identify a particular computational instance associated with the message (Trifa, fig.5-7, [0053]-[0054], the context aware redirector 40 is a kind of proxy server configured….for inquiring the Rules DB as a function of the object identifier and contextual information”, which implies that the received application request message is parsed to determine the object identifier and the contextual information.), wherein the mapping data defines a plurality of associations between respective identifiers and respective computational instances 
transmitting the message to the particular computational instance (Trifa, [0047], directing the request to a specific time application environment with a specific HTTP address.).
Trifa however is silent on disclosing explicitly, a plurality of computational instances, each of which is communicatively coupled and dedicated to a respective computational instances of the plurality of computational instances.
Guru however discloses a similar concept as, a plurality of computational instances, each of which is communicatively coupled and dedicated to a respective computational instances of the plurality of computational instances (Guru, fig.3, at each MaaS tenant premise a managed network is configured, which is controlled by a dedicated MaaS appliance at MaaS provider premise and figure 14a, [0103-0104], refers to establishing a logical portion for each tenant.);
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Guru” into those of “Trifa” in order to provide, MaaS tenant services via remote management platform. In such a system MaaS services are provided from the MaaS provider to the MaaS tenant. These MaaS services interact with the configured MaaS connect process installed at the MaaS tenant.

As to claim 22, The combines system of Trifa and Guru discloses the invention as in parent claims above including, wherein parsing the message comprises parsing 

As to claim 24, The combines system of Trifa and Guru discloses the invention as in parent claims above including, wherein the plurality of computational instances are hosted by a single remote network management platform (Guru, fig.3, at each MaaS tenant premise a managed network is configured, which is controlled by a dedicated MaaS appliance at MaaS provider premise and figure 14a, [0103-0104], refers to establishing a logical portion for each tenant.).

As to claim 26, the combined system of Trifa and Guru discloses the invention as in claim above, including, wherein the operations comprise receiving an additional message from a particular computational instance, wherein the additional message comprise a verification token (Guru, [0096], Processing returns back to the MaaS Provider at 1180 with the MaaS Provider verifying the digital signatures and embedding digital signature approvals using the steps shown.).

As to claim 27, the combined system of Trifa and Guru discloses the invention as in claim above, including, verifying authenticity of the additional message based on the verification token (Guru, [0096], the MaaS Provider verifies the digital signatures and embeds digital signature approvals in the IT management service contract section.); 
replacing the verification token in the additional message with an access token associated with an additional computing device executing the software application (Trifa, [0083], if the short URL is accessed from a mobile application that can map the 
transmitting the additional message to the additional computing device (Trifa, [0091], identifier 18 (e.g. QR-code) is associated to a physical object (item) and can be scanned by various people at different locations and/or times, and even if the URL encoded in the QR code is fixed, those various users might land on different applications.).

As to claim 28, Trifa discloses, a method (Trifa, [0007]), comprising: 
receiving, via a server device, a message from a software application executing on a computing device disposed outside of a plurality of managed networks associated with a plurality of respective computational instances (Trifa, fig. 3-7, [0047], the user application 12 is configured….to send an application request…. To the context aware redirector 40 via a data network. [0054], context aware redirector server 40 is a kind of a proxy server configured to be remotely connected through the data network 30 to the user bootstrap application 12….for receiving the application request.); 
determining, via the server device, a protocol type associated with the message in response to receiving the message (Trifa, [0050], HTTP.); 
parsing, via the server device, the message to determine an identifier based on a template associated with the protocol type (Trifa, [0055], Specific information about that particular camera (such as date of manufacture, identify of the party who has exercised quality control test and the location, etc.); 
comparing the identifier to mapping data to identify a particular computational instance associated with the message (Trifa, fig.5-7, [0053]-[0054], the context aware 
transmitting, via the server device, the message to the particular computational instance (Trifa, [0047], directing the request to a specific time application environment with a specific HTTP address.).
Trifa however is silent on disclosing explicitly, a plurality of computational instances, each of which is communicatively coupled and dedicated to a respective computational instances of the plurality of computational instances.
Guru however discloses a similar concept as, a plurality of computational instances, each of which is communicatively coupled and dedicated to a respective computational instances of the plurality of computational instances (Guru, fig.3, at each MaaS tenant premise a managed network is configured, which is controlled by a dedicated MaaS appliance at MaaS provider premise and figure 14a, [0103-0104], refers to establishing a logical portion for each tenant.);
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Guru” into those of “Trifa” in order to provide, MaaS tenant services via remote management platform. In such a system MaaS services are provided from the MaaS provider to the 

As to claim 29, is rejected for same rationale as applied to parent claim 28. Additionally it is noted that the method running on server is intended for the client devices. Since the method is intended for client server environment, therefore there is a portion of the application which needs to run on the client device to produce tangible and successful results.

As to claim 30, Trifa and Guru discloses the invention as in parent claims above, including, wherein each software application of the plurality of software applications is configured with a single uniform resource locator (URL) that identifies the server device (identifier 18 (e.g. QR-code) is associated to a physical object (item) and can be scanned by various people at different locations and/or times, and even if the URL encoded in the QR code is fixed, those various users might land on different applications.).

As to claim 31, Trifa and Guru discloses the invention as in parent claims above, including, wherein the mapping data is stored in a database accessible by the server device in response to the software application being registered with one or more computational instances of the plurality of computational instances (Trifa, [0015], to compute the object identifier and contextual information based on the pre-defined set of rules, to map the object identifier and contextual information to an entry point associated with a specific computer application among a plurality of applications, and to redirect the user automatically to the specific entry point.).

As to claim 32, Trifa and Guru discloses the invention as in parent claims above, including, wherein the mapping data is updated with an additional association between an additional identifier and an additional computational instance in response to the software application being registered with the additional computational instance (Trifa, [0062], a dynamic mapping between a unique source URL and multiple target URLs, where the selection logic is entirely integrated into the Web (thus can be deployed today with no infrastructure changes required), and the redirections rules can be updated dynamically and flexibly at run-time without redeploying any Web application, nor require any client-side changes.).

As to claim 33, Trifa and Guru discloses the invention as in parent claims above, including, wherein the message comprises a URL associated with the software application (Trifa, [0008], context-aware applications on the Web are accessed using a single entry-point (usually their URL, e.g. http://foursquare.com), which will launch always, the same unique Web application.).

As to claim 34, Trifa and Guru discloses the invention as in parent claims above, including, wherein the operations comprise replacing the URL associated with the software application with a URL associated with the server device (Guru, [0069], the tenant's MaaS Connect upgrades itself by downloading the updated MaaS Connect configuration list from the server, evaluating this MaaS Connect configuration list with the current configuration of MaaS Connect, to determine the change-list, and performing the operations suggested by each change-item in the change-list. Also see [0070-0072]).

As to claim 35, A non-transitory, computer-readable medium, comprising instructions that when executed by one or more processors, cause the one or more processors to perform operations (Trifa, [0016]), comprising: 
receiving, via a server device, a message from a software application executing on a computing device disposed outside of a plurality of managed networks associated with a plurality of respective computational instances (Trifa, fig. 3-7, [0047], the user application 12 is configured….to send an application request…. To the context aware redirector 40 via a data network. [0054], context aware redirector server 40 is a kind of a proxy server configured to be remotely connected through the data network 30 to the user bootstrap application 12….for receiving the application request); 
determining, via the server device, a protocol type associated with the message in response to receiving the message (Trifa, [0050], HTTP); 
parsing, via the server device, the message to determine an identifier based on a template associated with the protocol type (Trifa, [0055], Specific information about that particular camera (such as date of manufacture, identify of the party who has exercised quality control test and the location, etc.); 
comparing the identifier to mapping data to identify a particular computational instance associated with the message (Trifa, fig.5-7, [0053]-[0054], the context aware redirector 40 is a kind of proxy server configured….for inquiring the Rules DB as a function of the object identifier and contextual information”, which implies that the received application request message is parsed to determine the object identifier and the contextual information), wherein the mapping data defines a plurality of associations between respective identifiers and respective computational instances (Trifa, [0047], 
transmitting, via the server device, the message to the particular computational instance (Trifa, [0047], directing the request to a specific time application environment with a specific HTTP address).
Trifa however is silent on disclosing explicitly, a plurality of computational instances, each of which is communicatively coupled and dedicated to a respective computational instances of the plurality of computational instances.
Guru however discloses a similar concept as, a plurality of computational instances, each of which is communicatively coupled and dedicated to a respective computational instances of the plurality of computational instances (Guru, fig.3, at each MaaS tenant premise a managed network is configured, which is controlled by a dedicated MaaS appliance at MaaS provider premise and figure 14a, [0103-0104], refers to establishing a logical portion for each tenant);
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Guru” into those of “Trifa” in order to provide, MaaS tenant services via remote management platform. In such a system MaaS services are provided from the MaaS provider to the MaaS tenant. These MaaS services interact with the configured MaaS connect process installed at the MaaS tenant.

As to claim 36, Trifa and Guru discloses the invention as in parent claims above, including, wherein the mapping data is created and stored in a database in response to the software application being registered with one or more computational instances of 

As to claim 37, Trifa and Guru discloses the invention as in parent claims above, including, wherein the protocol type is associated with a destination Transmission Control Protocol (TCP) port number or a User Datagram Protocol (UDP) port number (Trifa, [0076], (using HTTP redirects via the 3XX status codes of the HTTP protocol) to a unique target URL (Y).).

As to claim 38, Trifa and Guru discloses the invention as in parent claims above, including, wherein the message comprises a verification token unique to the software application (Trifa, [0081], a generic URL http://tn.gg/coca can be encoded in a Tag, and then several rules based on a location can be issued that redirect the same source short URL to different URLs based on the location where the Tag has been scanned.).

As to claim 39, Trifa and Guru discloses the invention as in parent claims above, including, wherein the operations comprise replacing the verification token with an access token associated with the particular computational instance before transmitting the message to the particular computational instance (Trifa, [0081], a generic URL http://tn.gg/coca can be encoded in a Tag, and then several rules based on a location can be issued that redirect the same source short URL to different URLs based on the location where the Tag has been scanned.).

As to claim 40, Trifa and Guru discloses the invention as in parent claims above, including, wherein the message is based on Hypertext Transfer Protocol (HTTP) (Trifa, [0076], for each incoming HTTP request (X) that points an existing short URL in the redirector will always be redirected (using HTTP redirects via the 3XX status codes of the HTTP protocol) to a unique target URL (Y).).

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Trifa” and Guru in view of Layman et al. (Pub. No.: US 2004/0268241 A1), hereinafter “Lay”.

As to claim 23, the combined system of Trifa and Guru discloses the invention as in parent claim above. Trifa and Guru however are silent on disclosing, wherein parsing the message comprises parsing the message to final and Extensible Markup Language (XML) tag, and wherein the identifier is content associated with the XML tag.
Lay however discloses a similar concept e.g. wherein parsing the message comprises parsing the message to final and Extensible Markup Language (XML) tag, and wherein the identifier is content associated with the XML tag (Lay, [0030] and claim 13).
Therefore, before the filing of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Lay” into those of “Trifa and Guru” in order to provide an implementation of an object persister, which serializes an object to preserve the object's data structure and its current data. This avoids redundant inclusion of the same object and potentially infinite inclusion of the object itself that is being serialized.

As to claim 25, the combined system of Tarifa, Guru and Lay discloses the invention as in claim above, including, wherein the template defines a location of the identifier within the message (Lay, [0069], External definition describes when datatype definitions for each parameter are specified outside of the message, but the message contains one or more references to the location where the definitions are located).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 15 of U.S. Patent No. 10,609,163. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

Instant application: 16/803,854			U.S. Patent: 10,609,163.
21. (new) A system, comprising: 
a processor; and 
a memory, accessible by the processor, the memory storing instructions, that 







receiving a message from a software application executing on a computing device disposed outside of a plurality of managed networks associated with a plurality of respective computational instances; 




















determining a protocol type associated with the message in response to receiving the message; 



parsing the message to determine an identifier based on a template associated with the protocol type;
 



comparing the identifier to mapping data to identify a particular computational instance of the plurality of computational instances associated with the message, wherein the mapping data defines a plurality of associations between respective identifiers and respective computational instances of the plurality of computational instances; and 

transmitting the message to the particular computational instance.

a plurality of computational instances, each of which is communicatively 
a proxy server application, communicatively coupled to the plurality of computational instances and configured to perform operations comprising: 
receiving a first message from a third-party application executing on a client device disposed outside of the remote network management platform, the first message comprising a first identifier associated with an entity of the plurality of different entities; 
storing data defining a pairwise association between the first identifier associated with the entity and a computational instance of the plurality of computational instances with mapping data defining additional pairwise 
receiving a second message from the third-party application after storing the data defining the pairwise association, the second message directed to an address of the proxy server application;
 
determining a protocol type associated with the second message in response to receiving the second message; 



based on a template associated with the protocol type that defines a location of a second identifier, parsing the second 

comparing the second identifier to the mapping data to identify a particular computational instance of the plurality of computational instances associated with the second message; and 





based on the comparison, transmitting the second message to the particular computational instance.


receiving, via a server device, a message from a software application executing on a computing device disposed outside of a plurality of managed networks associated 



































determining, via the server device, a protocol type associated with the message in response to receiving the message; 

parsing, via the server device, the message to determine an identifier based on a template associated with the protocol type; 



comparing, via the server device, the identifier to mapping data to identify a particular computational instance of the plurality of computational instances associated with the message, wherein the mapping data defines a plurality of associations between respective identifiers and respective computational instances of the plurality of computational instances; and 

transmitting, via the server device, the message to the particular computational instance.

receiving, by a proxy server application of a remote network management platform, a first message from a third-party application executing on a client device disposed outside of the remote network 

storing, by the proxy server application, data defining a pairwise association between the first identifier associated with the entity and a computational instance of the plurality of computational instances with mapping data defining additional pairwise associations between additional identifiers associated with respective entities of the plurality of different entities and respective computational instances of the plurality of computational instances in response to receiving the first message; 

receiving, by the proxy server application, a second message from the third-party application after storing the data defining the pairwise association, the second 

determining, by the proxy server application, a protocol type associated with the second message in response to receiving the second message; 

based on a template associated with the protocol type that defines a location of a second identifier, parsing, by the proxy 
 
comparing, by the proxy server application, the second identifier to the mapping data to identify a particular computational instance of the plurality of computational instances associated with the second message; and 





based on the comparison, transmitting, by the proxy server application, the second message to the particular computational instance.


receiving a message from a software application executing on a computing device disposed outside of a plurality of managed networks associated with a plurality of respective computational instances; 


































determining a protocol type associated with the message in response to receiving the message; 

parsing the message to determine an identifier based on a template associated with the protocol type; 



comparing the identifier to mapping data to identify a particular computational instance of the plurality of computational instances associated with the message, wherein the mapping data defines a plurality of associations between respective identifiers and respective computational instances of the plurality of computational instances; and 

transmitting the message to the particular computational instance.

receiving a first message from a third-party application executing on a client device disposed outside of the remote network management platform, the first message comprising a first identifier associated with an entity of the plurality of different entities; 

storing data defining a pairwise association between the first identifier associated with the entity and a computational instance of the plurality of computational instances with mapping data defining additional pairwise associations between additional identifiers associated with respective entities of the plurality of different entities and respective computational instances of the plurality of computational instances 

receiving a second message from the third-party application after storing the data defining the pairwise association, the second message directed to an address of the proxy server application, wherein the remote network management platform includes a plurality of computational instances, each of which is communicatively coupled to a respective managed network, wherein each respective managed network is controlled by a respective entity of a plurality of different entities, and wherein the proxy server application is communicatively coupled to the plurality of computational instances; 

determining a protocol type associated with the second message in response to receiving the second message; 

based on a template associated with the protocol type that defines a location of a second identifier, parsing, by the proxy server application, the second message to determine the second identifier; 

comparing the second identifier to the mapping data to identify a particular computational instance of the plurality of computational instances associated with the second message; and 





based on the comparison transmitting the second message to the particular computational instance.



The dependent claims, 22-27, 29-34 and 36-40 carry the deficiency from the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al. (EP 2146477 A1) is found to be one of the most pertinent art in the field of endeavor and discloses, a sampling message for device. A notification node of an LSP sends obtained information about the protocol type of a packet to a specific netflow sampling entity; the netflow sampling entity determines the protocol type of the packet according to the information about the protocol type after receiving the packet, and samples the packet according to the determined protocol type. 
	Subbarayan et al. (Pub. No.: US 2016/0352588 A1) is yet another one of the closest art in the same environment. Subbarayan discloses, high-availability, high-scale, high security and disaster recovery for API computing, including in terms of capture of data traffic passing through proxies, routing communications between clients and servers, and load balancing and/or forwarding functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/Primary Examiner, Art Unit 2446